Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated May 27, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 112
I.	Claims 1, 3-4, 21-22, 25, 27 and 30-31 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1, 3-4, 21-22, 25, 27 and 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 22 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  S 
	The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
Claim(s) 1, 4, 21, 25, 27 and 30-31 have been rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1).
	The rejection of claims 1, 4, 21, 25, 27 and 30-31 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kjolseth et al. has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claim 3 has been rejected under 35 U.S.C. 103 as being unpatentable over Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1, 4, 21, 25, 27 and 30-31 above, and further in view of Eastman et al. (Patent Application Publication No. 2008/0283411 A1).
	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Kjolseth et al. as applied to claims 1, 4, 21, 25, 27 and 30-31 above, and further in view of Eastman et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 22 has been rejected under 35 U.S.C. 103 as being unpatentable over Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1, 4, 21, 25, 27 and 30-31 above.
	The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Kjolseth et al. 

as applied to claims 1, 4, 21, 25, 27 and 30-31 above has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
	Claims 1, 3-4, 21-22, 25, 27 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1
	lines 4-7, “the positive electrode comprising a cermet material comprising: one or more of a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb) and a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb)” is new matter.

Applicant’s specification discloses:
By way of non-limiting example, if the proton-conducting membrane 110 comprises a perovskite material (e.g., a BZCYYb, a BSNYYb, a doped BaCeO3, a doped BaZrO3, Ba2(YSn)O5.5, Ba3(CaNb2)O9, etc.) having an operational temperature within a range of from about 400°C to about 600°C, the positive electrode 108 may comprise one or more of (e.g., two or more of, three or more of) ruthenium (Ru), rhodium (Rh), nickel (Ni), iridium (Ir), molybdenum (Mo), zinc (Zn), and iron (Fe); and the negative electrode 112 may comprise a catalyst-doped perovskite material. The positive electrode 108 may, for example, comprise a catalyst-doped material including elemental particles individually including Ru, Rh, Ni, Ir, Mo, Zn, or Fe; alloy particles individually including one or more of 

Ru, Rh, Ni, Ir, Mo, Zn, and Fe; composite particles (e.g., core/shell particles) individually including silicon dioxide (SiO2) and one or more of Ru, Rh, Ni, Ir, Mo, Zn, and Fe, such as composite particles of Fe and SiO2 (Fe@SiO2) and/or composite particles of Mo and SiO2 (Mo@SiO2); composite particles individually including silicon carbide (SiC) and one or more of Ru, Rh, Ni, Ir, Mo, Zn, and Fe, such as composite particles of Fe and SiC (Fe@SiC) and/or composite particles of Mo and SiC (Mo@SiC); aluminosilicate zeolite (e.g., Zeolite Socony Mobil-5 (ZSM-5), Hollow Zeolite Socony Mobil-5 (HZSM-5)) structures embedded with one or more of Ru, Rh, Ni, Ir, Mo, Zn, and Fe, such as Fe/HZSM-5 and/or Mo/HZSM-5; particles individually including a carbide of one or more of Ru, Rh, Ni, Ir, Mo, Zn, and Fe, such as molybdenum carbide (Mo2C); and/or particles individually including a multi-metallic compound (e.g., a bimetallic compound, a trimetallic compound) comprising two or more (e.g., two, three, more than three) of Ru, Rh, Ni, Ir, Mo, Zn, and Fe. In addition, the negative electrode 112 may, for example, comprise a cermet material comprising at least one catalyst material including Ni, and at least one perovskite, such as a Ni/perovskite cermet (Ni-perovskite) material (e.g., Ni-BZCYYb, Ni-BSNYYb, Ni-BaCeO3, Ni-BaZrO3, Ni-Ba2(YSn)O5.5, Ni-Ba3(CaNb2)O9). In some embodiments, the proton-conducting membrane 110 comprises BZCYYb, the positive electrode 108 comprises Fe@SiO2, and the negative electrode 112 comprises Ni-BZCYYb. In additional embodiments, the proton-conducting membrane 110 comprises BZCYYb, the positive electrode 108 comprises Mo2C, and the negative electrode 112 comprises Ni-BZCYYb (pages 16-17, [0045]).

The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the newly added limitation in amended claim 1. Applicant has not provided the page number and line numbers from the specification as to where the newly added limitation is coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mikami et al. (US Patent Application Publication No. 2017/0288248 A1) is cited to teach a solid electrolyte membrane having a composition represented by BaZr1-xM1x1O3-δ where M1 

represents at least one element selected from La, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Y, Sc, Mn, Fe, Co, Ni, Al, Ga, In, and Lu, and 0<x1<1 (page 2, [0026]), an anode electrode containing Ni and a compound represented by any one composition formula selected from BaZr1-x2M2x2O3-δ, BaCe1-x3M3x3O3-δ and BaZr1-x4-y4Cex4M4y4O3-δ where M2, M3 and M4 each represent at least one element selected from La, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Y, Sc, Mn, Fe, Co, Ni, Al, Ga, In, and Lu, 0<x2<1, 0<x3<1, 0<x4<1, and 0<y4<1 (page 2, [0028]) and a cathode electrode having a composition represented by BaZr1-xYbxO3-δ (0<x<1) [page 2, [0029]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 3, 2022